Citation Nr: 0828585	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a March 2006 VA Form 9 the veteran requested a Board 
hearing at the RO; however, he withdrew that request in April 
2006.  


FINDINGS OF FACT

1.  Service connection is only effect for a bilateral hearing 
loss disability; the disability is rated as 60 percent 
disabling.

2.  The veteran's service-connected disability does not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in October 2004, prior to its initial adjudication of 
the claim.  In addition, he was provided appropriate notice 
concerning the effective-date element of his claim in a 
letter mailed in March 2006.  Although the veteran was not 
provided all required notice before the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the receipt o 
all pertinent evidence, the originating agency readjudicated 
the veteran's claim.  There is no reason to believe that any 
ultimate decision by the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The record also reflects that an appropriate VA medical 
opinion was obtained and the originating agency has obtained 
the veteran's service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.

A finding of total disability is appropriate, "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

Analysis

The veteran contends that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
bilateral hearing loss disability.  Following a review of the 
record, the Board has concluded that the veteran is not 
entitled to a TDIU.

The veteran's TDIU claim was filed in March 2005.  His only 
service-connected disability is the bilateral hearing loss 
disability, which is rated as 60 percent disabling.  
Therefore, he meets the minimum schedular criteria for a 
total rating based on unemployability under 38 C.F.R. § 
4.16(a) (2007).

The veteran has reported that he has two years of college 
education, that he worked as a project manager for an 
engineering company for 20 years, and that he became too 
disabled to work in 1984.  The engineering company for whom 
he worked has indicated that he retired from the company in 
1988.

The record does contain conflicting medical opinions as to 
whether the service-connected disability renders the veteran 
unable to work, as well as lay statements from two employers 
declaring their inability to hire the veteran because of his 
hearing loss disability.    

In this regard, the Board notes that the medical evidence 
supportive of the veteran's claim is limited to two letters 
received in September 2004 and December 2004 from J.P., M.S., 
a clinical audiologist.  In her September 2004 letter, J.P. 
stated that the veteran's hearing loss, along with his poor 
speech discrimination ability in noise, combined with his 
age, made him a very poor candidate for employment.  In her 
December 2004 letter, she stated that the veteran's speech 
discrimination ability in any type of noise "could" create 
a safety issue for him or other employees.  She concluded by 
stating that the veteran, "is an 83 year old with a severe 
hearing loss and should not be considered for employment."  
J.P. did not submit any documentation supportive of her 
opinions, nor did she identify any medical records, such as 
records of any audiological testing, that she reviewed before 
rendering these opinions.  Moreover, she did not specifically 
address whether the veteran's bilateral hearing loss 
disability, without consideration of the veteran's age, is so 
severe as to render the veteran unemployable.  Therefore, the 
Board finds that her statements are of limited probative 
value.

The Board finds that the most probative evidence of record is 
the opinion provided by the VA audiologist who examined the 
veteran in August 2006.  In the VA audiologist's report, he 
found that the veteran's hearing loss was not a significant 
factor in his employability.  It was his opinion that the 
veteran would communicate effectively with appropriate 
amplification in most work environments.  The examiner did 
acknowledge that the veteran's hearing loss would limit his 
ability to function effectively in an environment where a 
high degree of communication accuracy over the phone or in a 
noisy environment was required.  However, he recommended that 
the appropriate remedy was that the veteran be fitted with a 
spare pair of hearing aids in the event his primary set 
should fail.  The Board finds that this medical opinion is 
the most probative evidence of record as it was properly 
supported by audiometric test results of record that were 
deemed reliable, was rendered by an audiologist who had 
examined the veteran, and it specifically addresses whether 
the veteran's bilateral hearing loss disability is sufficient 
by itself to render the veteran unemployable.  

The Board has considered the veteran's statements with 
respect to his symptoms and the resulting impact on his 
employment.  It has also considered letters received in March 
2005 from W.G.L., writing on behalf of the veteran's former 
employer of 19 years, and from D.P., the CEO of a putatively 
prospective employer.  W.G.L. wrote to the veteran that he 
could not be employed as a construction superintendent 
because his hearing loss, "could endanger both yourself and 
other employees."  D.P. also wrote that the veteran's 
hearing loss problem would endanger himself and other people 
"in our plant" and for this reason he could not be employed 
there.  These employer statements are generally consistent 
with the veteran's own contentions.  However, they do not 
suggest that all substantially gainful employment would be 
precluded.  

In conclusion, while there is no question that the veteran 
has significant occupational impairment as a result of his 
service-connected disability and the Board does not doubt 
that the veteran is unemployable, the preponderance of the 
evidence establishes that his service-connected bilateral 
hearing loss disability is not sufficient by itself to render 
him unemployable.


ORDER

Entitlement to a TDIU is denied. 




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


